Atkinson, J.
1. The charge complained of in the fifth special ground of the motion for new trial was authorized by the evidence.
2. Mere omission to charge, without request, as to the burden of proof and preponderance of evidence will not require a new trial. Small v. Williams, 87 Ga. 681 (13 S. E. 589).
3. One of the special grounds of the motion for new trial not covered by the following rulings was not approved by the trial judge. The others were not referred to in the brief of counsel for the plaintiff in error.
4. The evidence was sufficient to authorize the verdict, and there was no error in refusing a new trial. •

Judgment affirmed.


All the Justices, concur.